[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
            United States Court of Appeals
                For the First Circuit

No. 97-2343

                     UNITED STATES,

                       Appellee,

                           v.

    DAVID ANTONIO MARTINEZ A/K/A WILSON RAFAEL DUME,

                 Defendant, Appellant.

      APPEAL FROM THE UNITED STATES DISTRICT COURT

           FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Patti B. Saris, U.S. District Judge]

                         Before

                 Selya, Circuit Judge,
            Bownes, Senior Circuit Judge,
              and Stahl, Circuit Judge.

Darla J. Mondou on brief for appellant.
Donald K. Stern, United States Attorney, and Dina Michael
Chaitowitz, Chief of Appeals, on Motion for Summary Disposition for
appellee.

February 25, 1999

Per Curiam.  Upon careful review of the record, appellant's
brief, and the government's motion for summary disposition, we
conclude that this appeal clearly presents no substantial question. 
Appellant forfeited his argument in the district court, and so we
apply only plain error review.  See United States v. Olano, 507
U.S. 725, 732, 736 (1993).  Even had the district court erred in
assessing a sixth criminal history point, any such error certainly
was not "plain," and it had no discernible effect on appellant's
rights.  Therefore, we will not overturn the sentence imposed by
the district court.
The government's motion is granted.
Affirmed.  See 1st Cir. Loc. R. 27.1.

                          -2-